Citation Nr: 0830498	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim with regard to entitlement to 
service connection for an acquired psychiatric  disability, 
initially claimed as depression and now characterized as 
post-traumatic disorder (PTSD), and if so, whether the 
reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1969 to August 
1971.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO in June 2008; a transcript is 
of record.

The second segment of the issue as relates to addressing the 
appeal with regard to the substantive merit of the case is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The evidence added to the record since the VARO decision in 
June 2005 is new and material, bears directly and 
substantially upon the issue of service connection for an 
acquired psychiatric disorder to include PTSD; is, by itself, 
so significant that it must be considered in order to fairly 
decide the merits of this issue; and raises a possibility of 
substantiating the claim.





CONCLUSION OF LAW

Evidence submitted since the June 2005 VARO decision to deny 
the veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder to include PTSD, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5104, 5108. 
7105 (West 2002); 38 C.F.R §§ 3.104(a), 3.156(a), 20.1103 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Given the favorable decision with regard to the first segment 
of the issue, as discussed below, the Board finds that any 
issue with regard to the timing or content of the VCAA notice 
provided to the veteran is moot or represents harmless error.  

New and Material
II.  Applicable Legal Criteria

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  To whatever extent the new regulation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the last final adjudication which 
disallowed the veteran's claim.

In sum, the amendments made to 38 C.F.R § 3.156(a) to 
redefine what constitutes new and material evidence apply 
only to requests to reopen finally decided claims received on 
or after August 29, 2001.  For those claims filed before that 
date, new and material evidence is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. In cases in 
which the request to reopen was file don or after August 29, 
2001, the amended version of 38 C.F.R. § 3.156(a) applies.  
This provides that new and material evidence "can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim".

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).


III.  Relevant Factual Background and Analysis

Procedurally in this case, the veteran filed his claim for 
service connection for an acquired psychiatric disorder which 
he described as depression in December 2003.  Additional 
evidence was collected, and he submitted another statement on 
a VA Form 21-4138 revising the categorization of the 
disability to include PTSD in November 2004.  The VARO denied 
his claim on June 29, 2005, and notified him thereof in a 
letter dated June 20, 2005 to which a copy of the rating 
action including the detailed reasons for the decision (e.g., 
that he needed a diagnosis of PTSD and there needed to be 
confirmed or confirmable stressors) was attached. 

A VA Form 9 is of record, dated July 8, 2005 on which the 
veteran reiterated that his stressors had occurred while he 
was serving in Germany; that he did not want a Board hearing; 
and that he was taking an appeal on the issues listed on the 
earlier documents sent to him by the VARO.  This document is 
receipt stamped at the VARO on July 13, 2005.  In a 
subsequent statement, in writing, in January 2006, he 
certified that he had hand carried the aforementioned 
document to the pertinent individual at the VARO at the time 
it was dated.  There was affixed another date-stamp of 
February 23, 2006, and designated by the VARO as a notice of 
disagreement (NOD).  On that same date, February 23, 2006, an 
SOC was issued.  The SOC indicated that his NOD was dated 
July 13, 2005, and he had elected de novo review (as 
reflected in his representative's handwritten notation on the 
document itself).  

On a VA Form 21-4142 dated in October 2006, the veteran 
stated that on his "last appeal" he was required to show 
evidence that he had been diagnosed with PTSD; and further 
stated that he was now being treated for same at a designated 
treating facility.  He added a handwritten postscript to the 
document stating that this was a "new claim.  October 13, 
2006".  He submitted additional comments as to the alleged 
stressors and details thereof as he remembered them.  The 
VARO continued to deny his claim in a rating action in 
February 2007 on the basis that although the claim had been 
reopened with his new evidence, it did not constitute proof 
of the claim.  There was also a formal finding at that time 
of a lack of information to  corroborate stressors. A NOD was 
filed in April 2007 and another VA Form 9 in August 2007.

Admittedly in considering this current claim, there is some 
equivocation as to whether the claim is or is not a final 
claim that is subject to reopening.  The VARO found 
affirmatively in both instances, and the Board finds that it 
is reasonable to do so as well.  Importantly, given the 
actions taken herein, it does not detriment the veteran 
either way.

Since the prior rating action in June 2005, the evidence 
submitted has included the veteran's written comments and 
clarifications as to his stressors, and his testimony under 
oath in that regard.  He has also submitted treatment records 
suggesting a diagnosis of PTSD as a current alternative, and 
those treatment records reflect his allegations as to the in-
service stressors as well.

This mostly new evidence is virtually all material to the 
issue at hand, relates to unestablished facts necessary to 
substantive the claim, and raises a possibility of 
substantiating that claim.  New and material evidence having 
been submitted, the claim is reopened.  The case must now be 
addressed on the substantive merits, which will be addressed 
in the remand action below.
.  

ORDER

New and material evidence has been submitted with regard to 
the veteran's claim with regard to entitlement to service 
connection for an acquired psychiatric  disability, initially 
claimed as depression and now characterized as post-traumatic 
disorder (PTSD); the claim is reopened and to that extent, 
the appeal is granted. 






REMAND
Acquired Psychiatric Disorder to include PTSD

With regard to addressing the substantive merits of the claim 
for service connection for an acquired psychiatric disorder 
to include PTSD, and particularly given the nature and 
implications of the veteran's alleged stressors, there are 
certain to be elements of circumstantial proof involved.  
That proof may be circumstantial rather than absolute need 
not necessarily be fatal to the claim, but merely requires 
some additional searching and consideration.  In that regard, 
productive guidelines for addressing such cases are spelled-
out under regulatory criteria and pertinent judicial 
mandates.  

In general, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

It is of note that the alleged stressors in this case are in 
association with a false arrest claim, but the underlying 
premise is that racial prejudice and discrimination with 
eventual loss of worth based on diminished esteem by 
superiors, loss of personal face, etc., was involved.  

While the Board notes that this is not the same as, there are 
many elements therein which are infinitely comparable to PTSD 
based on in- service personal assault.  In this case, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident(s); and evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  In the latter regard, examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007)).

As will be discussed below as to specific facts, in this 
case, the file may now include all that is obtainable in the 
way of in-service and collaborative documentations.  It is 
also unclear that further search is required.  For instance, 
although it might be helpful to have documents reflecting an 
actual court martial, if the essential factual elements 
annotated by the veteran are substantially accurate, there 
may well not be such a document to find since a CID and other 
investigatory aspects identified by the veteran would have 
shown that a court martial would not have been well founded.  
So a further search for such records would be unproductive, 
wasteful and unnecessarily time consuming.

As for that data which is now of record:  The veteran, who 
saw no combat and whose primary MOS was as a parts man, 
alleges that at the time in question, he was stationed with 
the 14th S&S (Quartermaster Unit-Supply).  He indicates that 
until the alleged incident, he had a fine record and had been 
praised for his performance and had a good working 
relationship with his supervisors and fellow crew.  

He reports that sometime in late 1970 or perhaps 1971, 
probably as late as the spring of that year, he and two other 
black enlisted soldiers were invited to the home of his 
company commander and his family to have drinks.  The veteran 
says that prior to that time, and as reflected in the mere 
fact of the invitation itself and his positive performance 
ratings, he had had a good relationship with his commander.  
During the course of the evening, apparently after they had 
left the home, a white soldier was assaulted, and the veteran 
was arrested, a crime he alleges he did not commit.  He 
argues that he was in Baumholder, Germany at the time, and 
was interrogated at the MP station where there was a one-way 
mirror; that he was sent to Mannheim for a polygraph 
conducted by the Criminal Investigation Division (CID), and 
restricted to the company grounds.  On various clinical 
occasions, he has mentioned various aspects of the incident, 
including loss of a wallet and assault, but the details of 
all of that are unclear.  He has stated that he thinks there 
might have been a court martial involved but he did not 
participate therein and has never seen the record thereof. 

He reports that after the incident, all of his prior good 
behavior was forgotten and he developed a sense of non-worth 
and disregard for authority which began to take him on a 
downward trajectory in society.  He had reported that after 
the incident, he was shunned by the supervisors; he lost 
faith in the service and his fellow personnel; he became 
acutely more aware of the prevailing feelings of racism which 
permeated the environment but had not touched him so 
personally previously; and he wanted to get out of Germany as 
fast as he could, and that he had leave coming or he would 
have gone AWOL for the remaining period of time.

His DD214 shows that he was a parts man or RPR Parts 
Specialist, and that he had been given clerk training at Ft. 
Polk, LA for 4 weeks in 1970.  Another document also shows 
that he was said to be a specialist qualified in "pack 
ctng".  During his service time he became a Sharpshooter in 
the M-14 rifle and Marksman with the M-16 rifle.   

In the miscellaneous personnel records now in the file, 
apparently part of the 201 file that was given to him and for 
which he was receipted when he left Germany, it is noted that 
prior to being shipped to Ft. Polk, LA, in Orders out of the 
Army facility in Little Rock, AR, dated September 23, 1969, 
the veteran and others listed were told to report for a 
period of active duty; but specifically that pursuant to the 
Department of Defense directive, and given circumstances of 
the target assignment, they were not authorized to enter into 
any leasing arrangement for living facilities unless approved 
by the installation as not undertaking "unfavorable racial 
segregation practices".  This is not dispositive of anything 
specific but mirrors the tone that was set prior to that 
assignment for the veteran. 

Nonetheless, the personnel documentation of record shows that 
his conduct and efficiency were both rated as "excellent".  
His 201 file shows that he was in Germany from March 1970 to 
September 1971 at Headquarters, 5th Army Europe.  

The veteran had alluded to his having lost items such as his 
wallet during the rigors of the stressor incident.  The Board 
notes that a DA Form 438, Application for Identification 
Card, is of record showing that his wallet had been lost in 
Karsrube, Germany in February 1971, which is about the time 
and location of the alleged incident.  

Thereafter, with no additional documents of record for the 
interim period, of note is a document dated in May 1971 that 
he had asked for and preferred to be in the CONUS area; and 
moreover, that he was not qualified for reenlistment.  

Finally, another document is of record apparently from his 
service treatment records which shows that on July 26, 1971, 
he was seen in an emergency room for a blood alcohol test; 
other information or follow-up reports are not in the file.

After active service, he entered the Reserves for a period 
until 1975.  During that time, those with whom he worked his 
civilian job were abundant in their praise of his work; he 
was shown to have accepted responsibilities for at least one 
dependent child.  

He has stated that he began to use alcohol and later drugs 
during this time as an accommodation to his depression and 
lack of self worth.  Prior to the incident in service when he 
was given a blood alcohol test, as stated above, there was no 
evidence whatsoever of alcohol abuse or behavioral problems.  

Soon thereafter, records show that he was charged with two 
civil vehicular offenses, one in January 1977 when stopped by 
police for driving under the influence of alcohol, a charge 
which was later reduced to reckless driving; and making an 
improper turn wherein he was cited but not arrested by police 
in March 1981.  

Since then he reportedly worked for a time and maintained a 
family, but eventually went downhill, became homeless and 
abused alcohol and drugs including cocaine.  He has been seen 
by private and VA facilities in recent years for mental 
health issues diagnosed as dysthymia and depression, and more 
recently, possible PTSD.  He has routinely mentioned his in-
service experiences in regard to his mental health issues, 
although he candidly admits to having had some other 
difficulties along the way through life.  If the in-service 
experiences had identifiable (nexus) causal and/or 
contributory impact on his mental status, the fact of other 
environmental difficulties or tragedies are not fatal to his 
claim.

Given the aggregate evidence of record, there is ample 
foundation for concluding that clearly something 
significantly negative happened in service when he was in 
Germany that changed his parameters and career.  It is not 
unreasonable to conclude that this may well have been 
entirely consistent with the allegations he has made with 
regard to his "stressors" as they related to his current 
psychiatric problems, whether they are diagnosed as PTSD or 
not.  

Thus, notwithstanding the conclusions that might be 
reasonably deduced and stipulated from the evidence cited 
above with regard to in-service stressors, the remaining 
issue becomes whether there is a nexus between the in-service 
difficulties and his current mental health diagnoses.  

In that regard, the evidence is not unequivocal.  The Board 
is not permitted to reach medical determinations without 
considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  VA should then arrange for the veteran 
to be examined by a physician with 
knowledge in psychiatry.  A copy of this 
remand [including the above cited and 
stipulatable stressors] as well as the 
entire claims file must be made available 
to the examiner and the examination report 
should reflect a review of pertinent 
material therein.  The examiner should 
note that he or she has reviewed the 
claims folder in conjunction with the 
examination.  All appropriate studies and 
tests, to include psychological testing, 
should be conducted. 

    Whatever the psychiatric diagnosis, the 
examiner should specify whether there is a 
link between current symptomatology and 
one or more of the in-service stressors 
identified above.  Any opinion expressed 
by the examiner should be accompanied by a 
complete rationale. Whatever psychiatric 
disorder is diagnosed, the examiner should 
provide an opinion as to its etiology.  
    
    The opinions should be couched in terms 
of what is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability), or is such causal 
relationship or manifestation unlikely 
(i.e., less than a 50-50 probability.  The 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  
    
    No action is required by the veteran 
until he is notified by VA.  However, he 
is hereby placed on notice that pursuant 
to the provisions of 38 C.F.R. § 3.655 
(2007), failure to cooperate by not 
attending any requested VA examination may 
result in an adverse determination.

3.  Once the above-requested development has 
been completed, the appellant's claim should 
be re-adjudicated and if the decision remains 
adverse, he and his representative must be 
provided with an SSOC and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


